Citation Nr: 1430016	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  07-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from September 1974 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Anchorage, Alaska.

This matter was previously before the Board in June 2011 at which time it was remanded for additional development.  The agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In June 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the Veteran's claim.  The requested opinion was received in July 2013, and an addendum thereto was received in August 2013. The Veteran was provided with a copy of each such opinion for review and response.  The case is now returned to the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  These records have been reviewed by the Board in adjudicating this claim.  


FINDING OF FACT

The Veteran does not have a left hip disorder that had its onset during active service, was manifested by arthritis to a compensable degree within one year of separation from service, or that resulted from disease or injury in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in December 2005, April 2009, and June 2011 the Veteran was notified of the information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the 

Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from 

service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's service treatment records are completely negative of any reports of symptoms, treatment, or diagnosis of a left hip disorder during his period of active service.

Following service, a VA examination report dated in May 1979, also, is negative of any reports of symptoms, treatment, or diagnosis of a left hip disorder.

In May 2004, the Veteran, in pertinent part, filed a claim of service connection for a 
left hip disorder, asserting that it was due to his service-connected low back disability.

Treatment records dated in October 2005 show that the Veteran reported left leg numbness.

A VA outpatient treatment record dated in February 2006 shows that the Veteran described stepping into a hole up to his knee while carrying Howitzers on both shoulders in 1976 during service.  He added that he experienced a jolt to his shoulders and low back, and being told that "one leg is shorter than the other."  There was no reference to the left hip.

A VA outpatient treatment record dated in May 2006 shows that the Veteran reported experiencing radiating pain from his left hip down to his left ankle.

A February 2007 written statement from the Veteran conveys that his back disability caused him to "change the way that I have to walk, which affects my legs and hips."  

A private medical record from J. Krehlik, M.D., dated in January 2008 shows that the Veteran was said to have met the criteria for osteoporosis.  The Veteran was said to have a history of "long term steroid use, chronic liver problem[s], kidney stones, bone fractures after the age of 14, [and a] compression fracture of the spine;" reported "a loss of height 1 inch;" and  "this T score at the left hip is  0.8."

A VA outpatient treatment record dated in January 2008 shows that the Veteran was said to have serious osteoporosis.  In April 2008, he was noted to have osteoporosis secondary to steroids taken for chronic obstructive pulmonary disease.

A VA examination report dated in June 2009 shows that the Veteran provided a history regarding his asserted injury as set forth above.  Following examination of the Veteran, the diagnosis was degenerative joint disease of the left hip.  X ray studies of the left hip revealed findings consistent with serpiginous sclerosis projecting within the superior aspect of the left femoral head raising the possibility of avascular necrosis.  The examiner opined that the degenerative joint disease of the left hip was usual for the Veteran's age, habitus, and occupation doing construction since separation from service, and that it was less likely as not that it was caused or aggravated by his service-connected spine disability.

As indicated above, in June 2013, the Board requested the a VHA medical specialist's opinion regarding the Veteran's claim.  Specifically, the Board inquired as the specific diagnosis of the Veteran's left hip disabilities, and as to the likelihood that any identified left hip disorder originated during active service or was related to and/or permanently increased in severity beyond its natural progression due to the his service-connected disabilities (hepatitis C, low back strain, left shoulder acromioclavicular joint arthritic changes, tinnitus, and bilateral hearing loss).

The requested VHA opinion was received in July 2013, in which the medical expert indicated that the Veteran had hip pain since approximately 1998, 22 years after the in-service injury.  The medical expert added that there was no indication in the records of loss of range of motion or a limp, or pain with range of motion of the left hip.  X-rays taken in 1998 were said to be indicative of possible avascular necrosis, which could be caused by steroid use.  The Veteran was said to have been on steroids intermittently for chronic obstructive pulmonary disease.  Avascular necrosis could also be caused by alcohol abuse, for which the Veteran was noted to have a history.  The medical expert explained that the Veteran did not sustain an injury to the left hip when he fell into a hole, as there is no documented evidence of a hip fracture or strain.  The medical expert concluded that it was unlikely that the hip pain was related to his injury in 1976, and also unlikely that the injury to his back aggravated his hip beyond its natural progression.

In an addendum dated in August 2013, the VHA medical expert reiterated that it was unlikely that the left hip disorder originated during active service, or that it is related and/or permanently increased in severity beyond its natural progression due to his service-connected disabilities.  The medical expert added that it was to a reasonable degree of medical certainty that the left hip disorder was degenerative arthritis in nature and may be related to avascular necrosis, neither of which was related to his injuries during active service or to his service-connected disorders.

Having considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left hip disorder.  As noted above, there is no medical evidence the Veteran was diagnosed with a left hip disorder in service.  There is no evidence of left hip symptoms after service until 1998, more than 22 years following separation from service.  (Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).)

The Board finds probative the June 2009 opinion of the VA examiner, and the July and August 2013 opinion of the VHA medical expert.  These opinions are considered probative as they were definitive, based upon a review of the Veteran's entire claims file and post-service diagnostic studies, and supported by detailed explanation regarding pathology of his current problems.  As such, they are found to carry significant probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In this regard, there is no evidence of a left hip disability in service or of arthritis of the left hip within one year of separation therefrom.  There is also no competent medical evidence suggesting that that a current left hip disorder was either caused by or is aggravated by a service-connected disability.  The Veteran has not provided any competent medical evidence to contradict the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes competent assertions of the Veteran.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In light of the absence of any competent medical evidence of record to suggest that the Veteran currently has a left hip disorder that is related to active service, for the Board to conclude that the Veteran has such a disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service connection for a left hip  disorder must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a left hip disorder is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


